Citation Nr: 0613891	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  96-51 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension. 

(The issue of entitlement to an initial evaluation in excess 
of 60 percent for aortic valve replacement is adjudicated in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran testified before the undersigned Judge 
at a hearing at the RO in December 2005.  The veteran 
submitted evidence at the hearing along with a signed 
statement waiving initial consideration of the evidence by 
the RO.  


FINDING OF FACT

The veteran's diastolic blood pressure readings are below 
100, and not predominantly 110 or above; and systolic 
pressure readings are predominantly below 140. 


CONCLUSION OF LAW

The criteria for an initial higher disability evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 
4.31, 4.104, Diagnostic Code 7101 (2005). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO provided the veteran with proper notification in 
letters dated in  August 2003 and October 2003.  VA fully 
notified the veteran of what is required to substantiate his 
claim in the these letters, and also in the December 2003 
statement of the case (SOC) and subsequent supplemental 
statements of the case (SSOC).   Together, the VCAA letters, 
SOC, and SSOCs provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment, or 
to provide a properly executed release so that VA could 
request the records for him.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes VA and 
private medical records, VA examination report dated in April 
2003, VA evaluations dated in March 2005 and June 2005, and 
testimony and written statements from the veteran .  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding with a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Initial Evaluation - Hypertension

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires a review 
of the claimant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2005).  As in this case, 
when the veteran's disability rating claim has been in 
continuous appellate status since the original grant of his 
claim, the evidence to be considered includes all evidence 
proffered in support of the original claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The RO granted service connection for hypertension in a June 
2003 rating decision and assigned a 10 percent evaluation 
under Diagnostic Code 7101.  The criteria for rating 
hypertension are found under Diagnostic Code 7101 in the VA 
Schedule for Rating Disabilities.  Under Diagnostic Code 
7101, hypertensive vascular disease (hypertension and 
isolated systolic hypertension) warrants a 10 percent 
evaluation with diastolic pressure predominantly 100 or more, 
or; systolic pressure 160 or more, or; a minimum evaluation 
may be assigned for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated as 40 percent disabling and 
diastolic pressure of 130 or more is rated as 60 percent 
disabling.  60 percent is the highest rating allowed under 
Diagnostic Code 7101.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2005).

Applying the criteria for the evaluation of hypertension to 
the clinical findings in this case, the evidence is against a 
finding that the veteran's hypertension meets the 
requirements for an evaluation in excess of 10 percent at any 
time during the appeal.  Of the numerous diastolic pressure 
readings during the claims period, the highest reading was 98 
noted in a June 2005 VA evaluation.  From the April 2003 VA 
examination report through the present, the readings ranged 
from 72 to 98.  No diastolic pressure readings exceeded 98.  
Thus, the diastolic readings are not predominantly 110 or 
above.

Of the systolic pressure readings, medical records show the 
range was 116 to 146.  The 146 reading was from a March 2004 
private evaluation.  None of the systolic readings during the 
claims period reached as high as 200.  

The veteran testified before the undersigned Judge that he 
takes medication to control his blood pressure.  Indeed, 
blood pressure medication is noted in the medical evidence.  
However, as indicated above, the veteran's diastolic blood 
pressure readings were below 100, and not predominantly 110 
or above; and systolic pressure readings were predominantly 
below 200.  As a result, given the controlling evaluating 
standard, a 20 percent or higher evaluation is not warranted.  
Blood pressure controlled by medication is not a basis for a 
20 percent evaluation.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for entitlement to an initial 
rating in excess of 10 percent for hypertension.  The Rating 
Schedule provides the sole criteria for evaluating the 
disability and assigning compensation benefits, and the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board 
regrets that a more favorable determination could not be made 
in this case.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected hypertension currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(1) (2005).  








ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


